DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
 This action is in response to the amendment filed on 02/17/2022 from which Claims 1-32 are pending of which Claims 27-28 and 31 were amended and Claim 32 was added.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 02/17/2022.    
Claim Rejections - 35 USC § 112
Claims 5, 6, 8-10, 18, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 5 and 32, it is unclear if the “metal alkoxide precursor” is meant to be a material that forms a metal alkoxide or a metal alkoxide that is the precursor to the nanoparticles.  Also each claim recites “the nanoparticles” which is unclear and confusing and indefinite whether such “the nanoparticles” are the same or different from ‘hydrophilic nanoparticles’ of Claims 1 and 11 from which both Claim 5 and 32 depend, respectively.  Also the term “the nanoparticles” lacks antecedent basis.  
Claim 6 depends from claim 5 and thus, is also rendered indefinite.  
Claim 8 recites “the first functional groups comprise an epoxy comprising 3-glycidylpropylsiloxane”.  This recitation is unclear and confusing and indefinite whether the 3 is for the glycidyl group alone or for the glycidylpropyl group at that position on a Also the chemical description “3-glycidylpropylsiloxane” only appears in Applicant’s patent application.  There is no CAS Registry Number for such a material and Pub Chem from https://pubchem.ncbi.nlm.nih.gov/ does not have any listing for such a material.     
Claims 9-10 recite “the nanoparticles” which is unclear and confusing and indefinite whether such “the nanoparticles” are the same or different from ‘hydrophilic nanoparticles’ of Claim 1 from which both Claims 9-10 depend.  Also the term “the nanoparticles” lacks antecedent basis. 
Claim 18 recites “the interface” which is unclear and confusing and indefinite whether the such interface is between first regions and hydrophobic binder or something else.  Also the term “the interface” lacks antecedent basis. 
Claims 27 and 28 recite "unmodified" and Claim 29 recites “less than approximately 5 degrees after heating in the acidic solution”.  The term “unmodified” is vague because it is unclear what qualifies as modified vs unmodified (e.g., reversible thermal expansion due to increased temperature, changes that do not prevent the lens from still being used as a contact lens, changes that completely destroy the contact lens?).  Also the exposure to acidic solution is vague because it is unclear how to measure for this property (what type/concentration of acid solution, how long is the coating exposed to the acid? etc.).   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
 Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0225958, De Sa Martins et al. (hereinafter “958”) evidenced by U.S. 2012/0114928, Jiang et al. (hereinafter “Jiang”). 
Regarding Claims 1 and 11, 958 discloses in the entire document particularly in the abstract and at ¶s 0001, 0007-0017, 0023, 0028-0042, 0064-0068, 0075, 0080-0083 and 0106 a process for obtaining and formulating functional silica particles and other materials with active ingredients/compounds for use in polymers, paints, mortars, ceramic, cement, textile, pharmaceutics, varnishes, paper, clays, cosmetics, sensors and effluents.  A functional particle for binding to a substrate {reading on article for pending Claim 11} comprises:  a granule comprising oxide or hydroxide of an element like silica even in a mixture with aluminum, where the granule has a size between 90 nm-500 nm {reading on nanoparticles of pending claims 1 and 11}; a binder comprising silane-based compounds which binds the outer granule to the substrate; a functional compound/active compound bound to the surface of the granule, to the binder, or to both; wherein the functional compound can be magnesium hydroxide, aluminum hydroxide, and mixtures thereof.  From ¶ 0014 the granule does not have a fixed shape and can be spherical, oval, irregular, porous. The size of the granule can be obtained by various methods, such as sol-gel and simple salts precipitation as from water (See ¶ 0043).  Given that the nano-sized granule of silica can be produced from sol-gel or from salts dissolved in water the nanoparticle granule is hydrophilic {reading on composition and article comprising hydrophilic nanoparticles with a functional group like aluminum hydroxide which with hydroxide would also be hydrophilic for claims 1 and 11}.  From ¶ 0001 the process for obtaining and formulating functional silica particles and other materials is with or without active ingredients for use in polymers, paints, mortars, ceramic, cement, textile, pharmaceutics, varnishes, paper, clays, cosmetics, sensors and effluents.  From ¶s 0028-0029 for the particles the binder can be (3-glycidyloxypropyl)trimethoxysilane, octyltriethoxysilane, octyltrimethoxysilane, propyltriethoxysilane, propyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, HYDROSIL 2909, HYDROSIL 2627, 3-glycidyloxypropyltriethoxysilane, Dynasylan F 8815, 3-methacryloxypropyltrimethoxysilane, Dynasylan®, HYDROSIL 2926, 3-aminopropyl-methylmethoxysilane, 3-[diethoxy(methyl)silyl]propan-1-amine, 3-glycidyloxypropylmethyldimethoxysilane, 3-glycidyloxypropylmethyldiethoxysilane or aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyl-methylmethoxysilane in mixtures thereof.  Also a composition can comprise the particles.  Given that the functional compound is bound to both the surface of the granule and to the binder, the hydrophilic granule nanoparticle has the functional group like aluminum hydroxide {reading on first and second functional groups of the claims 1 and 11} for binding to the hydrophilic granule and to the binder, where the binder has functional groups like epoxy as from glycidyloxypropyltrimethoxysilane and amino from 3-aminopropyl-methylmethoxysilane, 3-[diethoxy(methyl)silyl]propan-1-amine, 3- aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyl-methylmethoxysilane and methacryloxypropyltrimethoxysilane, in mixtures with octyltriethoxysilane, octyltrimethoxysilane, propyltriethoxysilane, propyltrimethoxysilane for a hydrophobic binder {reading on hydrophobic binder comprising a second functional groups, where the first functional groups bond to the second functional groups for claims 1 and 11}.  Jiang evidences at ¶s 0001-0033 that the aminosilicone emulsion with oxirane or glycidyl, and amino and alkyl groups with 1-60 carbons encompassing octyltriethoxysilane, octyltrimethoxysilane, propyltriethoxysilane, propyltrimethoxysilane has water repellency {reading on hydrophobicity} like the binder of 958.  
	These disclosures anticipate or render obvious for example under rationale G of MPEP § 2141 III and 2143 I G pending Claims 1 and 11.  
Claim Rejections - 35 USC § 103
Claims 1-11, 13, 15-17 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Iryo et al. (US 5,789,476) evidenced by U.S. 2012/0114928, Jiang et al. (hereinafter “Jiang) in view of the article entitled "Synthesis and characterization of polydimethylsiloxane-cured organically modified silicate hybrid coatings", POLYMER DEGRADATION AND STABILITY, BARKING, GB, vol. 91, no. 12, 1 December 2006 (2006-12-01), pages 2917-2923, XP027949708, ISSN: 0141-3910, K.H. Wu et al., (hereinafter “Wu”), a copy of which was provided by Applicants.  
Regarding claims 1, 9-11, 30 and 31-32, Iryo (Abstract) teaches a film-forming composition comprising a fine particulate compound that forms a colorless and transparent film on the surface of a lens {reading on article for Claim 11}.  The fine particles (Column 4, lines 25-45) have a mean particle diameter of 1 to 800 nm, preferably 2 to 300 nm (nanoparticles). The particles can be surface modified by the same type of silanes that render the particles hydrophilic in the instant application (Column 6, line 46 through Column 7, line 23). The particles can then be included in a matrix (binder) (Column 7, line 30 through Column 8, line 12) that includes the matrix of at least one compound selected from organosilicon compounds represented by the following formula: (3) R1 Ra2 Si(OR3)3-a wherein R1 is a hydrocarbon group of 1 to 6 carbon atoms, a vinyl group, or an organic group having a methacryloxy group, a mercapto group, an amino group or an epoxy group, R2 is a hydrocarbon group of 1 to 4 carbon atom, R3 is a hydrocarbon group of 1 to 8 carbon atoms, an alkoxyalkyl group or an acyl group, and a is 0 or 1, hydrolyzates thereof and partial condensates of the hydrolyzates (referred to as "component (B)" hereinafter).  Examples include methyltrimethoxysilane, ethyltriethoxysilane, methyltriethoxysilane, methyltriacetoxysilane, phenyltriethoxysilane, dimethyldimethoxysilane, phenylmethyldimethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris(.beta.-methoxyethoxy)silane, .gamma.-glycidoxypropyltrimethoxysilane, .gamma.-glycidoxypropyltriethoxysilane, .gamma.-glycidoxypropylmethyldimethoxysilane, .gamma.-glycidoxypropylmethyldiethoxysilane, .beta.-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, .gamma.-methacryloxypropyltrimethoxysilane, N-.beta.(aminoethyl)-.gamma.-aminopropyltrimethoxysilane, N-.beta.(aminoethyl)-.gamma.-aminopropylmethyldimethoxysilane, .gamma.-aminopropyltriethoxysilane, N-phenyl-.gamma.-aminopropyltrimethoxysilane and λ-mercaptopropyltrimethoxysilane. These organosilicon compounds may be used singly or in combination  Jiang evidences at ¶s 0001-0033 that the aminosilicone emulsion with oxirane or glycidyl, and amino and alkyl groups with 1-60 carbons encompassing octyltriethoxysilane, octyltrimethoxysilane, propyltriethoxysilane, propyltrimethoxysilane has water repellency {reading on hydrophobicity} like the matrix of Iryo.  When the component (A) is used as the fine particulate compound oxide in the coating solution of the invention, the component (B) is preferably used as the matrix.  From Col 4, lines 35-36 the fine particulate compound oxide may be hydrated or hydroxylated at least in part.  
Additionally from Col. 8, lines 15-62, when the component (A), containing silicon oxide on the outside, is used as the fine particulate compound oxide and the component (B) is used as the matrix in the coating solution, the coating solution may further contain at least one component selected from the following components (C) to (G).  The component (C) is at least one compound selected from organosilicon compounds represented by the following formula: (4)   Si(OR4)4, wherein R4 is a hydrocarbon group of 1 to 8 carbon atoms, an alkoxyalkyl group or an acyl group, hydrolyzates thereof and partial condensates of the hydrolyzates as from tetramethoxysilane, tetraethoxysilane.  The component (C) is used for the purpose of easily adjusting the refractive index of the resulting film with keeping the transparency of the film and for the purpose of accelerating a curing rate of the coating film.  
However Iryo does not explicitly state that first functional groups of the particles and second functional groups of the matrix are bound to each other.      
Wu discloses at experimental section 2.1 and 2.2. PDMS-cured GPTMS-TEOS Ormosil (sol-gel) coated substrate; page 2918 a composition comprising a GPTMS - TEOS hydrophilic sol-gel bound to a hydrophobic, aminopropyl functionalized siloxane, (amino-terminated PDMS selected from aminopropyl tetramethyl disiloxane (PDMS-248) and α,w-aminopropyl polydimethylsiloxane oligomers).  The sol-gel composition is used to create a coating on a substrate. to improve the corrosion resistance and thermal stability of the coated substrate.  From Scheme 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 the PDMS-cured Ormosil hybrids were prepared by an acid-catalyzed process with GPTMS andTEOS and crosslinking agents, amino-terminated PDMS as precursors prepared the Ormosil solution.  The resultant two-phase solution was vigorously stirred to induce mixing and initiate hydrolysis. Ormosils were prepared with 0.02 mol of TEOS. 0.09 mol of GPTMS and 38 mL DI water.  The sol was allowed to stir for 3 days before the addition of the crosslinking agent. Amino-terminated PDMS (2.56 g) was added to GPTMS-TEOS sol after an additional 3 h of stirring. it was ready for spin coating.  Scheme 1 shows the reaction of the functional groups {reading on first functional group} of the hydrolyzed GPTMS-TEOS sol hydroxyls {hydrophilic particulate areas} cross-linked with the hydrophobic amino terminated polydimethylsiloxane (PDMS) producing particulate areas surrounded by the reacted product from the amino PDMS.  From the conclusion section of Wu barrier and corrosion resistance properties were imparted by the hybrid system.  Given the similar reactants of hydroxylated silica nanoparticles (See Col. 4 lines 35-36) of Iryo also used with component C, TEOS, to hydrolyzed GPTMS-TEOS sol hydroxyls of Wu, and condensates for the matrix mixture of Iryo with aminoalkylalkoxysilane hydroxylated condensates for the matrix of Iryo to the amino terminated PDMS the amino would be in a second functional group in Iryo with a similar reaction of these first and second functional groups as to Scheme 1 of Wu.   
 Applicants are reminded regarding the wording of the claims of “the nanoparticles are derived from a metal alkoxide precursor” of claims 5 and 32, “the coating was deposited on the first regions at no higher than ambient temperature” of Claim23, ”the article would be damaged if heated to a temperature above ambient temperature” for Claim 24, “capable of being stored in an acidic solution” for Claim 25, “the coating remains unmodified when heated to above ambient temperature in the acidic solution” for Claim 27, “the coating remains unmodified when heated to about 120 "C in the acidic solution” for claim 28, “a contact angle of the coating increases by less than approximately 5 degrees after heating in the acidic solution” for Claim 29, that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Iryo the film forming coating composition and article as afore-described, where from Wu the hydroxylated silica nanoparticles of Iryo also used with component C, TEOS, to hydrolyzed GPTMS-TEOS sol hydroxyls of Wu, and condensates for the matrix mixture of Iryo with aminoalkylalkoxysilane hydroxylated condensates for like the amino terminated PDMS the amino would be in a second functional group in Iryo with a similar reaction to Scheme 1 of Wu of these first and second functional groups of Iryo as motivated to have a hybrid system imparting barrier and corrosion resistance properties.  Furthermore the combination of Wu with Iryo has a reasonable expectation of success to one skilled in the art because the reactants and sol-gel conditions are similar for both.
Regarding claims 2-4, Iryo in view of Wu is applied as to Claim 1 where from Iryo the binder can be formed from a partial condensate of a hydrolysate of silanes with the claimed functional groups (Column 7, line 30 through Column 8, line 12). This would be silicone compounds and would encompass siloxane oligomers. 
Regarding claims 5-8 and 32, Iryo in view of Wu is applied as to Claims 1 and 11 for Claim 32 where from Iryo the treatment compound that forms the outer surface of the nanoparticles can be formed from compounds as claimed (Column 6, line 46 through Column 7, line 23 and examples). 
Regarding claim 13, Iryo in view of Wu is applied as to Claim 11 where from Iryo the coating can have a thickness of from 0.05 to 30 microns (50 to 30,000 nm).  
Regarding claim 15, Iryo in view of Wu is applied as to Claim 11 where from Iryo the coating can be applied to only one surface of the lens (Column 18, last paragraph).  
Regarding claims 16 and 17, Iryo in view of Wu is applied as to Claim 1 where from Iryo the lens materials include hydrophobic polymers (Columns 13-16) and the coating matrix would to some degree bind to the lens in order to have the excellent adhesion disclosed (Column 17, lines 13-17). 
Regarding claim 22, Iryo in view of Wu is applied as to Claim 11 where from Iryo the coating can be deposited from solution (Column 13, lines 41-44). 
Regarding claim 23, Iryo in view of Wu is applied as to Claim 11 where from Iryo the coating can be performed without being heated (Column 13, lines 38-41). 
Regarding claim 24, Iryo in view of Wu is applied as to Claim 11 where from Iryo the substrate can have a heat distortion temperature of less than 100°C (Column 13, lines 38-41).  This range encompasses material with a heat distortion temperature above ambient temperature. 
Regarding claim 25 and 26, Iryo in view of Wu is applied as to Claim 11 where from Iryo the claims are directed to the article. The storage conditions (including the medium the article is stored in) are an intended use of the article. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating can be formed from the same binder as in the instant application, it would be capable of being stored in the same manner. 
Regarding claims 27-29, Iryo in view of Wu is applied as to Claim 11 where from Iryo given that the coating can be formed from the same type of materials as in the instant case, the teachings of Iryo would encompass coatings with the same properties when heated as in the instant case, barring evidence to the contrary.  
 Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iryo evidenced by Jiang in view of Wu further in view of U.S. 3,637,416, Misch et al. (hereinafter “Misch”) evidence provided by the Columbia Encyclopedia -silica gel definition. 
Regarding Claims 12 and 14 Iryo in view of Wu is applied as to Claim 11, however Iryo does not expressly disclose that the lens of Iryo is a contact lens.    
Regarding claims 12 and 14, Misch discloses at Column 1, lines 12-16 a method of improving the surface characteristics of plastics and elastomeric materials, and to articles where such articles are like plastic lenses.  From (Column 3, lines 25-60) Misch teaches a coating can be used on many articles, including plastic lenses and contact lenses.  Misch (Column 9, line 47 through Column 10, line 72) teaches forming a composition of a compatible bonding film or layer forming, and silica or silica gel depositing, silicon compounds in a mixture that can include an ethanol solvent and applying this composition to a surface and performing hydrolysis and condensation.  Such a mixture would be a solution. The silica or silica gel forming composition can be the same type as those of the instant application (Column 8, line 67 through Column 9, line 36).  As evidenced by the Columbia Encyclopedia -silica gel definition, silica gel is a colloidal form of silica.  Given, that the precursor would form silica gel, it would form colloids, i.e. particles.  Thus, the processing of the composition would form silica particles and the bonding film. The silica is hydrophilic (Column 4, lines 22-50).  From Misch at Col. 11, lines 5-32 coating has a thickness of from 0.01 to 0.1 microns (10 to 100 nm) within the range of pending Claim 14.  Also the particle size would be in this range, otherwise the coating thickness would be larger to avoid the particles protruding from the coating. 
The material that binds the silica or silica gel to the surface is a siloxane resin formed from hydrolysis of specific types of silanes (Column 5, lines 7-52). like R-Si(OR’)3 where R is an organic radical with at least one reactive group which can either react chemically or will interact sufficiently strongly with the molecular structure of the plastic or the elastomer to promote adhesion or bonding to the plastic or elastomeric surface. Exemplary of such radicals are vinyl, ally), or alkyl, the alkyl radical having at least one of  methacryloxy, amino, epoxy, or mercapto groups thereon, andhaving at least two carbon atoms and being bonded to the silicon.  The hydrolyzable group, -OR', may be alkoxy, particularly methoxy, ethoxy, or beta-methoxy-ethoxy.  While Misch does not state that these siloxanes are hydrophobic, given that they can be siloxanes formed from the silanes with alkyl groups as R the siloxanes would be hydrophobic like for Iryo.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Iryo as modified the film forming coating composition and article as afore-described, where from Wu the hydroxylated silica nanoparticles of Iryo also used with component C, TEOS, to hydrolyzed GPTMS-TEOS sol hydroxyls of Wu, and condensates for the matrix mixture of Iryo with aminoalkylalkoxysilane hydroxylated condensates for like the amino terminated PDMS the amino would be in a second functional group in Iryo with a similar reaction to Scheme 1 of Wu of these first and second functional groups of Iryo, as afore-described for Claim 11, where from Misch the coating of Iryo in view of Wu for resin lenses as Misch can also be used for plastic lenses can be used for contact lenses in a thickness from 0.01 to 0.1 microns (10 to 100 nm) as motivated to have other types of lenses coated with the coating of Iryo in view of Wu.  Furthermore the combination of Misch for flooding of the polysiloxane film from Col.6, lines 1-14) with Iryo in view of Wu has a reasonable expectation of success to one skilled in the art because the reactants and sol-gel or silica-gel conditions are similar for both.  
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iryo evidenced by Jiang in view of Wu further in view of Misch evidence provided by the Columbia Encyclopedia -silica gel definition further in view of Misch, and further in view of Fujisawa et al. (US 2004/0106694).   
Regarding Claims 15-21 Iryo in view of Wu further in view of Misch is applied as to Claims 11, 15 and 17 however Iryo as modified does not specifically disclose or limit the material that the contact lens is formed from.   
Fujisawa (Paragraphs 1-3) teaches materials for forming contact lenses that provide high oxygen permeability and provide contact lenses that are not turbid.  The lenses can be further treated to increase surface wettability (Paragraph 39).  The monomers that form the material that is used to form the contact lens can include siloxane groups such as polymethyl siloxane groups (Paragraph 4-17 and 19-25). The contact lens material include both hydrophobic and hydrophilic components (Paragraph 21) and thus, would have hydrophilic and hydrophobic regions.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Iryo as modified the film forming coating composition and article as afore-described, where from Wu the hydroxylated silica nanoparticles of Iryo also used with component C, TEOS, to hydrolyzed GPTMS-TEOS sol hydroxyls of Wu, and condensates for the matrix mixture of Iryo with aminoalkylalkoxysilane hydroxylated condensates for like the amino terminated PDMS the amino would be in a second functional group in Iryo with a similar reaction to Scheme 1 of Wu of these first and second functional groups of Iryo, as afore-described for Claim 11, where from Misch the coating of Iryo in view of Wu is on contact lenses in a thickness from 0.01 to 0.1 microns (10 to 100 nm), as afore-described for Claims 12 and 14, where the to use the contact lenses from Fujisawa are the contact lenses of Iryo as modified motivated to have lenses that provide high oxygen permeability and are not turbid.  Furthermore the combination of Fujisawa with Iryo as modified would have a reasonable expectation of success to one skilled in the art because Fujisawa like Iryo as modified are directed to contact lenses.  
Regarding claims 15-21, given that the coating of Iryo as modified forms particles from the same silanes as in the instant application and forms a bonding film formed of the same silanes as in the instant application that is attached to both the particles and the substrate, the behavior of the bonding film to the hydrophobic and hydrophilic areas of the contact lens of Fujisawa formed of the same material would be the same as in the instant application.  Iryo as modified from Wu and Misch from (Column 11, lines 5-32 and the Figure) teaches that the coating can produce uncoated areas. Given that Iryo as modified from Misch (Column 9, lines 47-52) teaches that the one-step procedure forms the bonding film layer and the silica gel as in the two-step procedure, the external hydrophilic silica gel would render the coated sections of the contact lens hydrophilic in the final form. 
Response to Arguments
Applicant’s arguments filed 2/17 along with the copy of a declaration have been considered but are moot in view of the new grounds of rejection set forth above.  Applicants’ declaration is directed to some references not applied in the new grounds of rejection and to comparisons for contact lens coatings whereas the pending claims except for Claim 12 and those dependent therefrom are for a composition and article with the composition.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth Stachel whose telephone number is (571) 270-3466.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787